Claims 8-10, 12, and 13 have been canceled.  Claims 1-7 and 11 are still at issue and are present for examination.
Applicants' arguments filed on 2/23/21, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. 
Claims 7 and 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/6/20.
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is explained in the previous Office Action. 
L. reuteri 180 Gft180 numbering).  However, this is not persuasive as none of these features have been shown to correlate to the recited functional features as they are all found in other GH70 enzymes with different specificities.  Applicants further cite paragraphs [0006], [0037], [0094] and [0012]-[0014] of the specification as providing support to the claimed functional features of the claims.  However, this is not persuasive as these portions of the specification do not provide any support for the presence of the recited functional features in SEQ ID NOS:4 or 5.  These features have been clearly demonstrated in amino acids 417-1281 of SEQ ID NO:1 which are present in both SEQ ID NO:1 and SEQ ID NO:19 but not in SEQ ID NOS:4 and 5 and the specification does not identify any .
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of producing an α-glucan with a ratio of branching of at least 8% and comprising α(1→4) and α(1→6) glucosidic linkages with α(1→4,6) branching points and without consecutive α(1→6) linkages comprising contacting the α-glucanotransferase of SEQ ID NO:1 or 19 with an oligo- or polysaccharide of DP at least 4 comprising at least two α(1→4) linked D-glucose residues at a non-reducing end selected from starch, starch derivatives, malto-oligosaccharides, amylose, amylopectin, maltodetrins, α(1→4) glucans and combinations thereof, does not reasonably provide enablement for methods of producing an α-glucan with a ratio of branching of at least 8% and comprising α(1→4) and α(1→6) glucosidic linkages with α(1→4,6) branching points and without consecutive α(1→6) linkages comprising contacting any oligo- or polysaccharide .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.    The rejection is explained in the previous Office Action. 
Applicants argue that there is sufficient disclosure in the specification to enable a skilled artisan to make and use the claimed α-glucanotransferases to cleave α(1→4) glucosidic linkages in the substrate and make new α(1→4) and α(1→6) glucosidic linkages with α(1→4,6) branching points without forming consecutive α(1→6) linkages.
The examiner agrees that this is true for SEQ ID NOS:1 and 19 (as amino acids 417-1281 of SEQ ID NO:1 which are present in both SEQ ID NO:1 and SEQ ID NO:19 has been explicitly shown to have all of the recited functions) but does not agree with respect to SEQ ID NOS:4 and 5.  Amino acids 417-1281 of SEQ ID NO:1 which are present in both SEQ ID NO:1 and SEQ ID NO:19 but not in SEQ ID NOS:4 and 5 to cleave α(1→4) glucosidic linkages in oligo- or polysaccharides of DP at least 4 comprising at least two α(1→4) linked D-glucose residues and make new α(1→4) and α(1→6) glucosidic linkages with α(1→4,6) branching points without forming consecutive α(1→6) linkages but SEQ ID NOS:4 and .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652